             Case 2:20-bk-16040-WB                Doc 121 Filed 09/24/20 Entered 09/24/20 18:41:57           Desc
                                                   Main Document    Page 1 of 6


                   1   Aram Ordubegian (SBN 185142)
                       M. Douglas Flahaut (SBN 245558)
                   2   Christopher K.S. Wong (SBN 308048)
                       ARENT FOX LLP
                   3   555 West Fifth Street, 48th Floor
                       Los Angeles, CA 90013-1065
                   4   Telephone: 213.629.7400
                       Facsimile: 213.629.7401
                   5   aram.ordubegian@arentfox.com
                       douglas.flahaut@arentfox.com
                   6   christopher.wong@arentfox.com
                   7   General Bankruptcy and Restructuring Counsel
                       for Debtors and Debtors-In-Possession
                   8

                   9                                UNITED STATES BANKRUPTCY COURT

                10                                    CENTRAL DISTRICT OF CALIFORNIA

                11                                             LOS ANGELES DIVISION

                12      In re
                13      G-STAR RAW RETAIL INC., a Delaware                       Lead Case No.: 2:20-bk-16040-WB
                        corporation,
                14                                                               Chapter 11
                                   Debtor and Debtor-in-Possession.
                15
                        ------------------------------------------------------   Jointly Administered with
                16
                                                                                 Case No.: 2:20-bk-16041
                        In re
                17
                        G-STAR INC., a Delaware corporation,                     LIMITED OMNIBUS OPPOSITION TO:
                18
                                   Debtor and Debtor-in-Possession.              (1) REQUEST FOR PAYMENT OF
                19                                                               ADMINISTRATIVE CLAIM FILED BY
                        ____________________________________                     GEARY-GRANT LLC [Dkt. No. 104];
                20
                                                                                 AND
                21      [ ] Affects both Debtors.
                        [x] Affects G-Star Raw Retail Inc. only                  (2) REQUEST FOR PAYMENT OF
                22      [ ] Affects G-Star Inc. only.                            ADMINISTRATIVE CLAIM FILED BY
                                                                                 MERCHANTS ROW WEBWARD LLC
                23                                                               [Dkt. No. 110]
                                   Debtors and Debtors-in-Possession.
                24
                                                                                 Hearing
                25                                                               Date:   October 8, 2020
                                                                                 Time:   10:00 a.m.
                26                                                               Place:  Courtroom 1375
                                                                                         255 E. Temple St.,
                27                                                                       Los Angeles, CA 90012
                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                       AFDOCS/16643260.1
             Case 2:20-bk-16040-WB                Doc 121 Filed 09/24/20 Entered 09/24/20 18:41:57                           Desc
                                                   Main Document    Page 2 of 6


                   1           TO THE HONORABLE JULIA W. BRAND, UNITED STATES BANKRUTPCY
                   2   JUDGE; AND INTERESTED PARTIES:
                   3           The above-captioned debtor G-Star Raw Retail Inc. files this limited opposition to (1)
                   4   Request for Payment of Administrative Claim Filed by Geary-Grant LLC [Dkt. No. 104] and (2)
                   5   Request for Payment of Administrative Claim Filed By Merchants Row Webward LLC [Dkt. No.
                   6   110] and represents as follows:
                   7                                                            I.
                   8             LIMITED OPPOSITION TO REQUESTS FOR IMMEDIATE PAYMENT
                   9           The Debtor does not materially dispute the administrative rent claim calculation of
                10     Merchants Row Webward LLC and has only a minor quibble with the calculated amount claimed
                11     by Geary-Grant as set forth in more detail below.
                12             However, the Debtor files this limited response to oppose entry of any order requiring the
                13     Debtor to pay the administrative claims prior to confirmation of a plan. More specifically,
                14     Subchapter V specifically provides a mechanism – Section 1191(e) – whereby administrative
                15     claims may be paid over time through the plan. Thus, while the Debtors continue to be optimistic
                16     that their Joint Plan will be consensually confirmed pursuant to 1191(a),1 until and unless the Joint
                17     Plan is confirmed and goes effective, there is always the possibility that the Debtors may have go
                18     back to the drawing board and propose a modified plan that pays administrative rent claims (and
                19     other administrative claims) through the plan as permitted by 1191(e). Therefore, ordering that one
                20     or two administrative rent creditors be paid immediately while other similarly situated
                21     administrative creditors may have to wait to be paid over time through a plan would improperly
                22     discriminate and favor the moving creditors. Additionally, such a ruling would likely create a race
                23     to the courthouse with the myriad landlord creditors in these cases filing such motions and also
                24     seeking immediate payment thereby harming the Debtor’s cash flow and jeopardizing the Debtors’
                25     reorganization prospects.
                26             Thus, because the two requests for payment of administrative expenses cite to no specific
                27
                       1
                         The Debtors’ Joint Plan of Reorganization currently proposes to pay administrative claims – including those claims
                28     of Geary-Grant and Merchants Row Webward – on the Effective Date. As such, if the Joint Plan is confirmed, the
A RENT F OX LLP
                       creditors can expect payment to be made quickly.
ATTORNEYS AT LAW
  LOS ANGELES
                       AFDOCS/16643260.1
             Case 2:20-bk-16040-WB           Doc 121 Filed 09/24/20 Entered 09/24/20 18:41:57               Desc
                                              Main Document    Page 3 of 6
                       authority requiring that they be paid immediately in a Subchapter V case and because Section
                   1   1191(e) specifically permits the Debtor to pay this type of administrative claim over time through
                   2   a plan if necessary, the portion of the motions requesting immediate payment of the administrative
                   3   claims should be denied.
                   4                                                  II.
                   5     LIMITED OPPOSITION TO AMOUNT OF GEARY-GRANT’S ADMINISTRATIVE
                   6                                               CLAIM
                   7          On or about August 4, 2020 the Debtor completed its move-out and vacated the premises
                   8   located at 76 Geary Street. The next day on August 5, 2020 the Debtor mailed the keys to Geary-
                   9   Grant via UPS [Tracking No. 1Z59Y711013604607].             The UPS tracking information on
                10     www.UPS.com shows that the keys mailed on August 5, 2020 were delivered to the landlord and
                11     received by “Peifer” on August 11, 2020 at 10:14 p.m. As such, Geary-Grant’s claims of
                12     administrative rent should end at least as of August 11, 2020 when the keys were delivered, not
                13     August 12, 2020 as the landlord claims. Thus, the Debtor believes Geary-Grant’s allowed
                14     administrative claim should be reduced by $1,246.03 (the per diem rate) to $50,120.30.
                15                                                    III.
                16                                             CONCLUSION
                17            Wherefore, for the reasons set forth above, the creditors’ requests for immediate payment
                18     of their administrative claims should be denied and Geary-Grant should only be allowed an
                19     administrative claim in the reduced amount of $50,120.30.
                20
                        Dated: September 24, 2020                     ARENT FOX LLP
                21

                22
                                                                   By: /s/ M. Douglas Flahaut
                23
                                                                      Aram Ordubegian
                24                                                    M. Douglas Flahaut
                                                                      Christopher K.S. Wong
                25                                                    General Bankruptcy and Restructuring Attorneys
                                                                      for Debtors and Debtors-in-Possession
                26

                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                       -2-
                       AFDOCS/16643260.1
       Case 2:20-bk-16040-WB                      Doc 121 Filed 09/24/20 Entered 09/24/20 18:41:57                                       Desc
                                                   Main Document    Page 4 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Arent Fox LLP, Gas Company Tower, 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013.

A true and correct copy of the foregoing document entitled (specify): LIMITED OMNIBUS OPPOSITION TO: (1)
REQUEST FOR PAYMENT OF ADMINISTRATIVE CLAIM FILED BY GEARY-GRANT LLC [Dkt. No. 104]; AND
(2) REQUEST FOR PAYMENT OF ADMINISTRATIVE CLAIM FILED BY MERCHANTS ROW WEBWARD LLC
[Dkt. No. 110] will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
09/24/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On (date)         , I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)            , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 09/24/2020                    AYLIN SOOKASSIANS                                                /s/ Aylin Sookassians
 Date                            Printed Name                                                   Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/22909730.1
       Case 2:20-bk-16040-WB                      Doc 121 Filed 09/24/20 Entered 09/24/20 18:41:57                                       Desc
                                                   Main Document    Page 5 of 6


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Jeremy Faith on behalf of Interested Party Courtesy NEF
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

M Douglas Flahaut on behalf of Debtor G-Star Inc.
flahaut.douglas@arentfox.com

M Douglas Flahaut on behalf of Debtor G-Star Raw Retail Inc.
flahaut.douglas@arentfox.com

M Douglas Flahaut on behalf of Debtor In Possession G-Star Inc.
flahaut.douglas@arentfox.com

Asa S Hami on behalf of Interested Party Courtesy NEF
ahami@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;ahami@ecf.inforuptcy.com

M. Jonathan Hayes on behalf of Interested Party Courtesy NEF
jhayes@rhmfirm.com,
roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Brian D Huben on behalf of Creditor The Macerich Company
hubenb@ballardspahr.com, carolod@ballardspahr.com

Brian D Huben on behalf of Creditor VF Mall LLC
hubenb@ballardspahr.com, carolod@ballardspahr.com

Brian D Huben on behalf of Creditor Westfield Garden State Plaza Limited Partnership
hubenb@ballardspahr.com, carolod@ballardspahr.com

William W Huckins on behalf of Creditor Brookfield Properties Retail, Inc.
whuckins@allenmatkins.com, clynch@allenmatkins.com

William W Huckins on behalf of Creditor Simon Property Group, Inc.
whuckins@allenmatkins.com, clynch@allenmatkins.com

William W Huckins on behalf of Creditor Taubman Company
whuckins@allenmatkins.com, clynch@allenmatkins.com

Gregory Kent Jones (TR)
gjones@sycr.com, smjohnson@sycr.com;C191@ecfcbis.com

Dare Law on behalf of U.S. Trustee United States Trustee (LA)
dare.law@usdoj.gov

Adam A Lewis on behalf of Creditor United Parcel Service, Inc.
alewis@mofo.com, adam-lewis-3473@ecf.pacerpro.com

David W. Meadows on behalf of Interested Party Courtesy NEF
david@davidwmeadowslaw.com

Jessica Mickelsen Simon on behalf of Creditor The Macerich Company
simonjm@ballardspahr.com, carolod@ballardspahr.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/22909730.1
       Case 2:20-bk-16040-WB                      Doc 121 Filed 09/24/20 Entered 09/24/20 18:41:57                                       Desc
                                                   Main Document    Page 6 of 6


Jessica Mickelsen Simon on behalf of Creditor Unibail-Rodamco-Westfield
simonjm@ballardspahr.com, carolod@ballardspahr.com

Aram Ordubegian on behalf of Debtor G-Star Raw Retail Inc.
ordubegian.aram@arentfox.com

Kristen N Pate on behalf of Creditor Brookfield Properties Retail, Inc.
ggpbk@ggp.com

Victor A Sahn on behalf of Creditor Christine Hazel Cruz
vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@e
cf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com

Victor A Sahn on behalf of Interested Party Courtesy NEF
vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@e
cf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com

Michael St James on behalf of Creditor Geary-Grant LLC
ecf@stjames-law.com

Michael St James on behalf of Creditor Merchants Row Webward LLC
ecf@stjames-law.com

Ronald M Tucker, Esq on behalf of Creditor Simon Property Group, Inc.
rtucker@simon.com, cmartin@simon.com;psummers@simon.com;Bankruptcy@simon.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Eric R Wilson on behalf of Creditor Turnberry Associates
kdwbankruptcydepartment@kelleydrye.com, MVicinanza@ecf.inforuptcy.com

Christopher K.S. Wong on behalf of Debtor G-Star Inc.
christopher.wong@arentfox.com, yvonne.li@arentfox.com

Christopher K.S. Wong on behalf of Debtor G-Star Raw Retail Inc.
christopher.wong@arentfox.com, yvonne.li@arentfox.com

Christopher K.S. Wong on behalf of Debtor In Possession G-Star Inc.
christopher.wong@arentfox.com, yvonne.li@arentfox.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/22909730.1
